DETAILED ACTION
	This is in response to the Applicant's arguments and amendments filed on 14 February 2022 in which claims 1-5, 7-8, 10-16, 18-19, 21-22 are currently pending and claims 6, 9, 17, 20, 23-26 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 14 February 2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 12-15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (PG Pub US 2009/0274224 A1) in view of Benjebbour et al. (PG Pub US 2014/0301340 A1).
Regarding claims 1, 12, Harris discloses a method and a network node for communicating with a wireless device, the network node and the wireless device being operable in a wireless communication network employing Orthogonal Frequency Division Multiplexing, OFDM technology wherein a channel between the network node and the wireless device comprises a set of Resource Block Groups, RBGs (“In an OFDMA communication system, a frequency channel, or bandwidth, is split into multiple contiguous sub-bands, or Resource Blocks (RBs). Each sub-band comprises multiple, for example, 12 or 14, contiguous frequency sub-carriers that are orthogonal to each other. A grouping of multiple sub-bands, or RBs, comprises a sub-band group, or a Resource Block Group (RBG)” [0003], fig. 1).
receiving, from the wireless device, a measurement report indicating a channel quality of the channel between the network node and the wireless device (“RAN 120 receives (404) channel quality feedback, preferably Channel Quality Information (CQI) messages, from each UE participating, or that will be participating, in the communication session and serviced by the RAN, that is, UEs 101-105” [0024]), 

transmitting, to the wireless device, an indication of which RBG(s) to report channel quality measurements for, when the channel quality is unacceptable (“When RAN 120 determines to implement a frequency selective channel quality feedback scheme, then at step 408 the RAN directs the participating UEs 101-105 to measure a selected subset of the sub-bands or sub-band groups in the frequency bandwidth and report only sub-bands or sub-band groups selected by the UEs from among the sub-bands or sub-band groups included in the subset” [0032], “RAN 120 then conveys the subset, that is, a list of the sub-bands or sub-band groups included in the subset, to each reporting UE 101-105. Each UE 101-105 then reports back channel quality metrics, preferably CQI, for one or more sub-bands or sub-band groups selected by the UE from among the sub-bands or sub-band groups in the subset” [0033]). 
However, Harris does not explicitly disclose the indication comprises a bitmap indicating which RBG(s) to report channel quality measurements for and which RBGs to exclude.
Nevertheless, Benjebbour discloses “report muting patterns in a bitmap format on a per resource block basis or on a per resource block group basis” [0070], “The base station apparatus reports the fundamental muting pattern to a mobile terminal apparatus 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a bitmap indicating which RBG(s) to report channel quality measurements for and which RBGs to exclude because “The positions to set muting determined in this way are reported from a base station apparatus to a mobile terminal apparatus. This is to allow the mobile terminal apparatus to identify the resources to measure interference with, and, besides, to allow the base station apparatus to perform user data rate matching by avoiding muted resources” [0046]. 
Regarding claims 2, 13, Harris, Benjebbour discloses everything claimed as applied above. In addition, Harris discloses determining whether the channel quality is acceptable or unacceptable by comparing the channel quality to a quality threshold (“When the quality differential exceeds the quality differential threshold, RAN 120 may determine to implement a frequency selective channel quality feedback scheme” [0029], [0033]). 

Regarding claims 4, 15, Harris, Benjebbour discloses everything claimed as applied above. In addition, Harris discloses the measurement report indicating the channel quality channel quality comprises a wideband Channel Quality Indicator, CQI (“wideband channel quality feedback scheme” [0027]). 
Regarding claims 7, 18, Harris, Benjebbour discloses everything claimed as applied above. In addition, Harris discloses scheduling transmissions to the wireless device on the RBG(s) that are comprised in the indication of which RBG(s) to report channel quality measurements for (“RAN 120 may instruct each UE 101-105 to report CQI information only for a sub-band or sub-band sub-band group of the subset that has a best measured channel quality, such as a signal strength. By way of another example, . 
Claims 5, 8, 10-11, 16, 19, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Harris, Benjebbour in view of Yang et al. (PG Pub US 2014/0204879 A1).
Regarding claims 5, 16, Harris, Benjebbour discloses everything claimed as applied above. However, Harris, Benjebbour does not explicitly disclose the RBGs to report channel quality measurements for excludes at least the first RBG and the last RBG at the frequency band edges of the bandwidth of the channel. 
Nevertheless, Yang discloses “two RBGs to be excluded may include an RBG having a first RBG index and an RBG having a last RBG index” [0153].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the RBGs to report channel quality measurements for excluding at least the first RBG and the last RBG at the frequency band edges of the bandwidth of the channel because “as a result, PUCCH resource efficiency can be increased considering that PUCCH transmission is hopped to the opposite side of a frequency band on the basis of a slot” [0153].
Regarding claims 8, 19, Harris discloses a method and a wireless device for communicating with a network node, the wireless device and the network node being 
receiving, from the network node, an indication of which RBG(s) to report channel quality measurements for, when the channel quality is unacceptable (“When the quality differential exceeds the quality differential threshold, RAN 120 may determine to implement a frequency selective channel quality feedback scheme” [0029], “When RAN 120 determines to implement a frequency selective channel quality feedback scheme, then at step 408 the RAN directs the participating UEs 101-105 to measure a selected subset of the sub-bands or sub-band groups in the frequency bandwidth and report only sub-bands or sub-band groups selected by the UEs from among the sub-bands or sub-band groups included in the subset” [0032], “RAN 120 then conveys the subset, that is, a list of the sub-bands or sub-band groups included in the subset, to each reporting UE 101-105. Each UE 101-105 then reports back channel quality metrics, preferably CQI, for one or more sub-bands or sub-band groups selected by the UE from among the sub-bands or sub-band groups in the subset” [0033]), 
performing a channel quality measurement at least for the RBG(s) specified in the indication (“RAN 120 then conveys the subset, that is, a list of the sub-bands or sub-band groups included in the subset, to each reporting UE 101-105. Each UE 101-105 then reports back channel quality metrics, preferably CQI, for one or more sub-bands or sub-band groups selected by the UE from among the sub-bands or sub-band groups in the subset” [0033]), and 

However, Harris does not explicitly disclose the indication comprises a bitmap indicating which RBG(s) to report channel quality measurements for and which RBGs to exclude.
Nevertheless, Benjebbour discloses “report muting patterns in a bitmap format on a per resource block basis or on a per resource block group basis” [0070], “The base station apparatus reports the fundamental muting pattern to a mobile terminal apparatus in a bitmap format, in which the indices with which the CSI-RS patterns are numbered, and whether or not muting is applied, are associated with each other on a one-by-one basis” [0048], “in association with indices [#0 to #9 and #20 to #25] (CSI Configurations=0 to 9 and 20 to 25), in which TDD additional patterns are added to the FDD normal patterns shown in FIG. 1, 16-bit bitmap information is reported. For example, when muting is set in the CSI-RS resources designated by index #6, bitmap information [0000001000000000] is reported as the fundamental pattern. In the bitmap information, "1" is set in the resources to be muted, and "0" is set in the resources that are not muted” [0049].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a bitmap indicating which RBG(s) to report channel quality measurements for and which RBGs to exclude because “The positions to set muting determined in this way are reported from a base 
In addition, Harris, Benjebbour discloses everything claimed as applied above. However, Harris, Benjebbour does not explicitly disclose the indication excludes at least the first and the last RBG at the frequency band edges.
Nevertheless, Yang discloses “two RBGs to be excluded may include an RBG having a first RBG index and an RBG having a last RBG index” [0153].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the RBGs to report channel quality measurements for excluding at least the first RBG and the last RBG at the frequency band edges of the bandwidth of the channel because “as a result, PUCCH resource efficiency can be increased considering that PUCCH transmission is hopped to the opposite side of a frequency band on the basis of a slot” [0153].
Regarding claims 10, 21, Harris, Benjebbour, Yang discloses everything claimed as applied above.  In addition, Harris discloses the measurement report indicating the channel quality channel quality comprises a wideband Channel Quality Indicator, CQI (“wideband channel quality feedback scheme” [0027]). 
Regarding claims 11, 22, Harris, Benjebbour, Yang discloses everything claimed as applied above.  In addition, Harris discloses when the wireless device is currently reporting channel quality measurements for RBG(s) specified by the network node: receiving, from the network node, an indication to stop limiting the reporting of channel 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664. The examiner can normally be reached Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T DUONG/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        03/03/2022